DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Preliminary Amendment dated 02/08/2022 has been formally entered and 1-12, 15-17, 19-24 claims submitted with Preliminary Amendment dated 02/08/2022 are being examined on the merits.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12, 15-17, 19-24 are rejected under 35 U.S.C. 112(a) for the following reasons:
 More specifically, claim 1 and claim 5 each are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. contacting the tumor cells with a composition consisting essentially of any concentration of genistein) for the following reasons:  
3.	Please note, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process."). 
4.	Consequently, when claim 1 and 5 each are broadly yet reasonably interpreted, “a method for sensitizing tumor cells to high linear energy transfer (LET) proton radiation, the method consisting of: contacting the tumor cells with a composition consisting essentially of genistein” as explicitly, positively, specifically claimed encompasses a method for sensitizing tumor cells to high linear energy transfer (LET) proton radiation, the method consisting of: contacting the tumor cells with a composition consisting essentially of any concentration of genistein including at concentrations outside the range of specification supported 100 mg/mL-500 mg/mL for example 10 mg/mL or 100,000 mg/mL. However, the specification discloses a method for sensitizing tumor cells to high linear energy transfer (LET) proton radiation, the method consisting of: contacting the tumor cells with a composition consisting essentially of genistein that are limited to concentrations within the range of 100 mg/mL- 500 mg/mL (see at lease instant application specification at least page 9 lines 28- page 10 line 11). Thus, claims 1 and 5 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner suggest including concentrations supported in the instant application specification at least page 9 lines 28- page 10 line 11.
5.	Dependent claims 2-4, 6-12, 15-17, 19-24 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent claims 2-4, 6-12, 15-17, 19-24 are also rejected under 35 U.S.C. 112(a) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 6, 7, 11, 17, 20, and 22-24  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites inclusive or open-ended  term “method…comprising” which conflicts with and renders this claim unclear in light of claim 1 lines 1-2 which recites the closed term that excludes any element, step, or ingredient not specified in the claim i.e. “method consisting of”. More specifically, the transitional phrase “comprising” is an  inclusive or open-ended and does not exclude additional, unrecited elements or method steps while  the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (see MPEP 2111.03). 
Claim 6, 7, 11, 20  recites inclusive or open-ended  term “method…comprising” which conflicts with and renders this claim unclear in light of claim 5 lines 1-2 which recites the closed term that excludes any element, step, or ingredient not specified in the claim i.e. “method consists of”. More specifically, the transitional phrase “comprising” is an  inclusive or open-ended and does not exclude additional, unrecited elements or method steps while  the transitional phrase "consists of" excludes any element, step, or ingredient not specified in the claim (see MPEP 2111.03). 
Claim 22 further recites additional limitations/elements/steps  i.e. “a pharmaceutically acceptable sweetening agent” which renders the claim unclear in light of claim 1 lines 1-2 which recites the closed term that excludes any element, step, or ingredient not specified in the claim i.e. “method consisting of”. More specifically, claim 1 transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim, while claim 22 attempts to further include additional limitations/elements/steps. See MPEP 2111.03 (II) which states that a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. Examiner suggests amending to --wherein the one or more pharmaceutically acceptable carriers includes a pharmaceutically acceptable sweetening agent--.
Claim 23 recites inclusive or open-ended  term “method…comprises” which conflicts with and renders this claim unclear in light of claim 1 lines 1-2 which recites the closed term that excludes any element, step, or ingredient not specified in the claim i.e. “method consisting of”. More specifically, the transitional phrase “comprises” is an  inclusive or open-ended and does not exclude additional, unrecited elements or method steps while  the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (see MPEP 2111.03). 
Claim 24 further recites additional limitations/elements/steps  i.e. “a pharmaceutically acceptable sweetening agent” which renders the claim unclear in light of claim 5 lines 1-2 which recites the closed term that excludes any element, step, or ingredient not specified in the claim i.e. “method consists of”. More specifically, claim 5 transitional phrase "consists of" excludes any element, step, or ingredient not specified in the claim, while claim 24 attempts to further include additional limitations/elements/steps. See MPEP 2111.03 (II) which states that a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. Examiner suggests amending to --wherein the one or more pharmaceutically acceptable carriers includes a pharmaceutically acceptable sweetening agent--.
Claims 4, 6, 11, 17 and 23 each  recite “about” which render each of these claim unclear.  The term "about" here in these claims is a relative range term which renders the claim indefinite.  The term " about" is not defined by the claim with respect to the boundary i.e. unclear as to whether the term “about” refers herein to a value of  +/-0.25% of the defined measure; or the term “about” refers herein to a value of  +/-0.10% of the defined measure or some other value or percentage. Additionally, the specification does not provide a standard for ascertaining the requisite degree/range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 112 (d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph for the following reasons:
More specifically, Claim 15 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 15 substantially duplicates claim 5 lines 3 and lines 9-12 limitations.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner Claims are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of US 11129894 B2 to  Harvey; Adam J. et al. (hereinafter referred to as “Harvey”).
As per Examined independent Claim 1, Examined Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim  1 of Harvey. Examined Claim 1 and patented Claim 1 are distinguishable in that patented Claim 1 recites a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 1 is generic to and fully encompasses Claim 1 in the conflicting patent to Harvey and thus, examined Claim 1 is anticipated by Claim 1 in the conflicting patent to Harvey. 

As per Examined dependent Claim 2, Examined Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim  2 of Harvey. Examined Claim 2 and patented Claim 2 are distinguishable in that patented Claim 2 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 2 is generic to and fully encompasses Claim 2 in the conflicting patent to Harvey and thus, examined Claim 2 is anticipated by Claim 2 in the conflicting patent to Harvey. 

As per Examined dependent Claim 3, Examined Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 3 of Harvey. Examined Claim 3 and patented Claim 3 are distinguishable in that patented Claim 3 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 3 is generic to and fully encompasses Claim 3 in the conflicting patent to Harvey and thus, examined Claim 3 is anticipated by Claim 3 in the conflicting patent to Harvey. 

As per Examined dependent Claim 4, Examined Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim  4 of Harvey. Examined Claim 4 and patented Claim 4 are distinguishable in that patented Claim 4 based on its respective dependency on independent claim includes a specific concentration range of  genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 4 is generic to and fully encompasses Claim 4 in the conflicting patent to Harvey and thus, examined Claim 4 is anticipated by Claim 4 in the conflicting patent to Harvey. 

As per Examined independent Claim 5, Examined Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim  5 of Harvey. Examined Claim 5 and patented Claim 5 are distinguishable in that patented Claim 5 recites a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 5 is generic to and fully encompasses Claim 5 in the conflicting patent to Harvey and thus, examined Claim 5 is anticipated by Claim 5 in the conflicting patent to Harvey. 

As per Examined dependent Claim 6, Examined Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 6  of Harvey. Examined Claim 6 and patented Claim 6 are distinguishable in that patented Claim 6 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 6 is generic to and fully encompasses Claim 6 in the conflicting patent to Harvey and thus, examined Claim 6 is anticipated by Claim 6 in the conflicting patent to Harvey. 

As per Examined dependent Claim 7, Examined Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 7  of Harvey. Examined Claim 7 and patented Claim 7 are distinguishable in that patented Claim 7 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 7 is generic to and fully encompasses Claim 7 in the conflicting patent to Harvey and thus, examined Claim 7 is anticipated by Claim 7 in the conflicting patent to Harvey. 

As per Examined dependent Claim 8, Examined Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 8  of Harvey. Examined Claim 8 and patented Claim 8 are distinguishable in that patented Claim 8 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 8 is generic to and fully encompasses Claim 8 in the conflicting patent to Harvey and thus, examined Claim 8 is anticipated by Claim 8 in the conflicting patent to Harvey. 

As per Examined dependent Claim 9, Examined Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 9  of Harvey. Examined Claim 9 and patented Claim 9 are distinguishable in that patented Claim 9 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 9 is generic to and fully encompasses Claim 9 in the conflicting patent to Harvey and thus, examined Claim 9 is anticipated by Claim 9 in the conflicting patent to Harvey. 

As per Examined dependent Claim 10, Examined Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 10  of Harvey. Examined Claim 10 and patented Claim 10 are distinguishable in that patented Claim 10 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 10 is generic to and fully encompasses Claim 10 in the conflicting patent to Harvey and thus, examined Claim 10 is anticipated by Claim 10 in the conflicting patent to Harvey. 

As per Examined dependent Claim 11, Examined Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 11  of Harvey. Examined Claim 11 and patented Claim 11 are distinguishable in that patented Claim 11 recites administering the genistein composition at a dose of 250 mg/day to 500 mg/day. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 11 recites the dose range qualified by the term “about” which in light of instant application specification which is silent as to what is termed “about” and in light of instant application specification at least page 15 lines 14-17, can be seen as encompassing patented claim 11 ranges. Thus, Examined Claim 11 when broadly yet reasonably interpreted in light of instant application specification would encompass patented Claim 11 in the conflicting patent to Harvey and thus, examined Claim 11 is  obvious over Claim 11 in the conflicting patent to Harvey. 

As per Examined dependent Claim 12, Examined Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 12  of Harvey. Examined Claim 12 and patented Claim 12 are distinguishable in that patented Claim 12 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 12 is generic to and fully encompasses Claim 12 in the conflicting patent to Harvey and thus, examined Claim 12 is anticipated by Claim 12 in the conflicting patent to Harvey. 

As per Examined dependent Claim 15, Examined Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 13  of Harvey. Examined Claim 15 and patented Claim 13 are distinguishable in that patented Claim 13 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 15 is generic to and fully encompasses Claim 13 in the conflicting patent to Harvey and thus, examined Claim 15 is anticipated by Claim 13 in the conflicting patent to Harvey. 

As per Examined dependent Claim 16, Examined Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 14 of Harvey. Examined Claim 16 and patented Claim 14 are distinguishable in that patented Claim 14 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 16 is generic to and fully encompasses Claim 14 in the conflicting patent to Harvey and thus, examined Claim 16 is anticipated by Claim 14 in the conflicting patent to Harvey. 

As per Examined dependent Claim 17, Examined Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 16  of Harvey. Examined Claim 17 and patented Claim 16 are distinguishable in that patented Claim 16 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 17 is generic to and fully encompasses Claim 16 in the conflicting patent to Harvey and thus, examined Claim 17 is anticipated by Claim 16 in the conflicting patent to Harvey. 

As per Examined dependent Claim 19, Examined Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 18  of Harvey. Examined Claim 19 and patented Claim 18 are distinguishable in that patented Claim 18 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 19 is generic to and fully encompasses Claim 18 in the conflicting patent to Harvey and thus, examined Claim 19 is anticipated by Claim 18 in the conflicting patent to Harvey. 

As per Examined dependent Claim 20, Examined Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 19  of Harvey. Examined Claim 20 and patented Claim 19 are distinguishable in that patented Claim 19 based on its respective dependency on independent claim includes a specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 20 is generic to and fully encompasses Claim 19 in the conflicting patent to Harvey and thus, examined Claim 20 is anticipated by Claim 19 in the conflicting patent to Harvey. 

As per Examined dependent Claim 21, Examined Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim  1 of Harvey. Examined Claim 21 and patented Claim 1 are distinguishable in that patented Claim 1 based on its respective dependency on independent claim includes a specific concentration range of genistein and examined Claim 21 recites that cells are in a mammal. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 21 is generic to and fully encompasses Claim 1 in the conflicting patent to Harvey and thus, examined Claim 21 is anticipated by Claim 1 in the conflicting patent to Harvey. 

As per Examined dependent Claim 23, Examined Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented Claim 1  of Harvey. Examined Claim 23 and patented Claim 1 are distinguishable in that patented Claim 1 recites genistein composition at a dose of 250 mg/day to 500 mg/day. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 23  recites the dose range qualified by the term “about” which in light of instant application specification which is silent as to what is termed “about” and in light of instant application specification at least page 15 lines 14-17, can be seen as encompassing patented claim 1 ranges. Thus, Examined Claim 23 when broadly yet reasonably interpreted in light of instant application specification would encompass patented Claim 1 in the conflicting patent to Harvey and thus, examined Claim 23 is  obvious over Claim 1 in the conflicting patent to Harvey. 

Examined dependent claim 22 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Harvey in view of  Elder (Pub. No.: US 20120121654 A1, hereinafter referred to as “Elder”).
As per dependent examined Claim 22, examined Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Harvey in view of Elder. Examined Claim 22 and patented Claim 1 are distinguishable in that patented Claim 1 recites sensitizing tumor cells (which would broadly encompasses cells within mammals) using specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 22 is generic to and fully encompasses Claim 1 in the conflicting patent to Harvey except for the use of  sweetening agent pharmaceutically acceptable carriers which is disclosed by Elder (Elder [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genistein composition pharmaceutically acceptable carriers used in the  method for sensitizing tumor cells to high linear energy transfer proton radiation as in patented claim 1 to include  sweetening agent pharmaceutically acceptable carriers as taught by Elder.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage making the composition compatible for oral dosage/administration (Elder, [0042]).  

As per dependent examined Claim 24, examined Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Harvey in view of Elder. Examined Claim 24 and patented Claim 5 are distinguishable in that patented Claim 5 recites sensitizing tumor cells using specific concentration range of genistein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined Claim 24 is generic to and fully encompasses Claim 5 in the conflicting patent to Harvey except for the use of  sweetening agent pharmaceutically acceptable carriers which is disclosed by Elder (Elder, [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genistein composition pharmaceutically acceptable carriers used in the method for treating a mammal identified as having a solid tumor and slated to undergo treatment with high LET proton radiotherapy as in patented claim 5 to include  sweetening agent pharmaceutically acceptable carriers as taught by Elder.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage making the composition compatible for oral dosage/administration (Elder, [0042]).  
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20130137916 A1 to Goer; Donald Allen for disclosing a method for treating a mammal identified as having a solid tumor and slated to undergo treatment with high LET proton radiotherapy, the method comprising: contacting the tumor cells with a composition comprising radiosensitizer selected from nitroimidazoles and additional chemotherapeutic agent such as genistein and one or more pharmaceutically acceptable carriers such as sugars, and subsequently contacting the tumor cells with the high LET proton radiation, wherein the radiosensitizer and genistein composition is effective to sensitize the tumor cells to the high LET proton radiation, and  wherein the tumor cells are reduced in number and therapeutically effectively treated with a dose of the high LET proton radiotherapy that is at least 10% less than a dose of high LET proton radiotherapy that would need to be administered to corresponding number of tumor cells not treated with the genistein composition (see Goer at least [0005-0010],  [0014], [0018], [0022], [0029-0031], [0034], [0041], [0054], [0056], [0059], [0073-0075], [0085]) similar to that disclosed and claimed.
US 20200001111 A1 to Isrow et al. for disclosing treatment of cancer using pair-production for increased cancer cell destruction and by use of irradiation wherein the cancer has been infused and administered with a heavy organometallic compound combined with pharmaceutically acceptable carriers such a sweetening agents. This art is similar in terms of administering a radiosensitizer to a tumor prior to radiation to enhance radiation therapy to that disclosed.
US 20120164190 A1 to Elder et al. for disclosing genistein and methods for producing and utilizing such composition similar to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        December 13, 2022